        Case 8:19-cv-02715-PWG Document 123 Filed 09/14/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 CASA DE MARYLAND, INC., et al.

                   Plaintiffs,

        v.
                                                  No. 8:19-cv-2715-PWG
 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                   Defendants.

 CITY OF GAITHERSBURG, MARYLAND,
 et al.,

                   Plaintiffs,

        v.                                        No. 8:19-cv-2851-PWG
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.,

                    Defendants.


    DEFENDANTS’ SUPPLEMENTAL REPLY MEMORANDUM IN SUPPORT OF
              THEIR CONSOLIDATED MOTION TO DISMISS
       Pursuant to the Paperless Order entered by the Court on August 7, 2020, Defendants hereby

file this supplemental reply memorandum in support of their consolidated Motion to Dismiss (ECF

No. 116), Memorandum of Law in support thereof (ECF No. 116-1) (“Mem.”), Supplemental

Memorandum (ECF No. 121) (“Defs. Supp. Mem.”) and in response to Plaintiffs’ Consolidated

Supplemental Memorandum in Opposition (ECF No. 122) (“Pls. Supp. Mem.”).
        Case 8:19-cv-02715-PWG Document 123 Filed 09/14/20 Page 2 of 7



                                        INTRODUCTION
       Plaintiffs acknowledge that the Fourth Circuit’s decision dooms their contrary-to-law

claims. Should they seek en banc review of that decision, Defendants would not object to this

Court’s refraining from ruling until such review has run its course.

       Should the panel’s decision stand or be affirmed en banc, this case should be dismissed.

The Fourth Circuit has squarely rejected Plaintiffs central claim, that the Rule is contrary to the

Immigration and Nationality Act, which is the only claim on which this Court found Plaintiffs

likely to succeed. The Fourth Circuit also undermined Plaintiffs’ other claims, by noting the

evident thoroughness and reasonableness of the Department of Homeland Security’s decision and

the deferential standard under which that decision should be reviewed. More fundamentally, the

Fourth Circuit suggested in no uncertain terms that the organizational Plaintiffs in Gaithersburg

lack standing to bring their claims.

                                           ARGUMENT

I.     STANDING.
       Far from announcing a “novel and inscrutable rule,” Pls. Supp. Mem. 2, the Fourth Circuit

drew directly from controlling authority to hold that “voluntary ‘budgetary choices’ like spending

money on legal action instead of research are not cognizable Article III injuries.” CASA de

Maryland, Inc. v. Trump, -- F.3d. --, No. 19-2222, 2020 WL 4664820, at *9 (4th Cir. Aug. 5, 2020)

(quoting Lane v. Holder, 703 F.3d 668, 675 (4th Cir. 2012)). Otherwise, “organizations with

merely ‘abstract concern[s] with a subject that could be affected by an adjudication’” could claim

standing. Id. (quoting Lane, 703 F.3d at 675 (quoting Simon v. E. Ky. Welfare Rights Org., 426

U.S. 26, 40 (1976))). Equally “boundless” was Plaintiffs’ reading of Havens Realty, which

conflicted with “core precepts of standing doctrine.” Id. at *10 (citing Clapper v. Amnesty Int’l,

568 U.S. 398, 410-14 (2013); Simon, 426 U.S. at 40; Linda R.S. v. Richard D., 410 U.S. 614, 619

(1973); Sierra Club v. Morton, 405 U.S. 727, 739 (1972)). At every turn, the Fourth Circuit applied

settled precedent to reject Plaintiffs’ arguments.

       The organizational Plaintiffs in Gaithersburg should be dismissed for the same reasons. In


                                                     1
           Case 8:19-cv-02715-PWG Document 123 Filed 09/14/20 Page 3 of 7




their opposition to Defendants’ motion to dismiss, Plaintiffs expressly tied together their theory of

organizational standing: “Each Organization Plaintiff has met the prerequisites for organizational

standing by alleging that the Public Charge Rule has perceptibly impaired its efforts to achieve its

mission, thereby requiring it to devote significant resources to identify and counteract the effects

of the Rule and satisfying Article III’s injury-in-fact requirement.” Opp’n to Mot. to Dismiss 6

(emphasis added) (quotation marks omitted). The Fourth Circuit has now rejected those arguments.

Plaintiffs’ recitation of the particulars of each Gaithersburg organizational Plaintiff, Pls. Supp.

Mem. 4-5, does not shelter them from the Fourth Circuit’s ruling. Nor does their attempt to

analogize those Plaintiffs to their municipal counterparts. Id. at 5. At bottom, these Plaintiffs all

claim the sorts of injury that the Fourth Circuit has deemed insufficient.

         Defendants maintain that the governmental plaintiffs in these cases—namely, the City of

Baltimore and the City of Gaithersburg—lack standing, too. See Mem. at 6-7. The Fourth Circuit

did not address those Plaintiffs, because neither of them ever moved for a preliminary injunction

and thus were not appellees. 1 The fact that other circuits have upheld other governmental plaintiffs’

standing, see Pls. Supp. Mem. 3, is hardly dispositive here, as each plaintiff’s claim to standing

must be assessed on its own terms. For the reasons stated by Defendants previously, 2 the

governmental Plaintiffs lack standing and their claims should be dismissed.

II.      ARBITRARY-AND-CAPRICIOUS CLAIMS.
         Plaintiffs urge this Court to follow the Second Circuit’s lead, calling the Fourth Circuit’s

ruling “inapposite.” Pls. Supp. Mem. 5. But for the reasons set forth in Defendants’ earlier

memorandum, the Second Circuit’s decision cannot be reconciled with the Fourth Circuit’s

reasoning, which counsels dismissal of Plaintiffs’ arbitrary-and-capricious claims.

         Plaintiffs distinguish between whether the Rule was substantively arbitrary and capricious

and whether it was procedurally so, arguing that the Fourth Circuit addressed the former but not


1
    The City of Baltimore joined the CASA case after the preliminary injunction entered.
2
    Mem. 6-7; Reply 1.


                                                  2
        Case 8:19-cv-02715-PWG Document 123 Filed 09/14/20 Page 4 of 7




the latter. That reflects a misreading of Judulang v. Holder, in which the Supreme Court said that

arbitrary-and-capricious analysis under the APA is “the same” as analysis under Chevron step two.

Judulang v. Holder, 565 U.S. 42, 52 & n.7 (2011). The only reason that the Court in Judulang

chose the APA’s framework was that the BIA’s policy in that case was not a statutory

interpretation, and thus ill-suited to Chevron. Id. at 52 n.7. The Court did not contrast a

“substantive” Chevron test with a “procedural” APA test. Cf. id.

       True, the Court used the term “arbitrary or capricious in substance” when referring to

Chevron. Id. (emphasis added) (quoting Mayo Foundation for Medical Ed. and Research v. United

States, 562 U.S. 44, 53 (2011)). But it went on, under “the same” analysis prescribed by the APA,

to assess “whether the decision was based on a consideration of the relevant factors” and “the

requirement that an agency provide reasoned explanation for its action”—both aspects that

Plaintiffs now suggest are “procedural.” Id. at 54 (quoting Motor Vehicle Mfrs. Ass’n v. State

Farm, 463 U.S. 29, 43 (1983); FCC v. Fox Television Stations, 556 U.S. 502, 515 (2009)). 3

       Ultimately, Plaintiffs are drawing a false distinction between “manner” and substance. Pls.

Supp. Mem. 7. The APA does provide for review of procedural requirements, and empowers courts

to set aside agency action taken “without observance of procedure required by law.” 5 U.S.C.

§ 706(2)(D). By contrast, however, arbitrary-and-capricious review asks “only whether the

decision was ‘based on a consideration of the relevant factors and whether there has been a clear

error of judgment,’” Regents of the Univ. of Cal., 140 S. Ct. at 1905 (quoting Citizens to Preserve

Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971)). Thus, courts distinguish between whether

agency action is “procedurally defective” or is “arbitrary and capricious in substance.” United


3
 Plaintiffs’ discussion of recent Supreme Court precedent conflates contrary-to-law and arbitrary-
and-capricious review. The fact that “DHS had the power to rescind the Deferred Action for
Childhood Arrivals (DACA) program” is beside the point, as it does not bear on whether DHS’s
decision to do so was arbitrary and capricious. Pls. Supp. Mem. 7. Similarly, whether the 2020
census was “substantively invalid” was a reference to various arguments—under the Enumeration
Clause and the Census Act—why the decision was contrary to law, apart from whether it was
arbitrary and capricious. Id. (quoting Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2576
(2019)).


                                                3
        Case 8:19-cv-02715-PWG Document 123 Filed 09/14/20 Page 5 of 7




Sates v. Mead Corp., 533 U.S. 218, 227 (2001) (emphasis added). 4 Just as with Chevron step two,

the substance—not the process—is the focus of arbitrary-and-capricious review. And in this case,

the Fourth Circuit rendered several holdings under Chevron step two that bear on Plaintiffs’

arbitrary-and-capricious claims. See generally Defs. Supp. Mem. 4-5. Those are more than enough,

under the “narrow standard of review” applicable to such claims, see DHS, 140 S. Ct. at 1905

(quoting FCC, 556 U.S. at 513), to dismiss them.

       Nonetheless, Plaintiffs insist that the Fourth Circuit did not consider four discrete topics.

Pls. Supp. Mem. 7. But those minor points can hardly surmount the Fourth Circuit’s overriding

observation that the “process that DHS followed in promulgating the Rule was both thorough and

procedurally sound.” CASA, 2020 WL 4664820, at *5. The Fourth Circuit also specifically

reasoned that “[m]any of the changes implemented [following notice and comment] addressed

specific comments DHS had received,” and noted that DHS’s “detailed responses spanned nearly

200 pages of the Federal Register.” Id. The Court of Appeals added that “in formulating the Rule’s

durationally specific definition of ‘public charge,’ DHS did not simply pluck the operative time

period out of thin air. Instead, it relied on several empirical analyses regarding patterns of welfare

use in the United States, including studies conducted by the Census Bureau, the Department of

Health and Human Services, and DHS itself.” Id. The Fourth Circuit impliedly rejected Plaintiffs’

“de minimis” argument by noting that their proffered “‘floor’ of benefits below which no one may

be deemed a public charge is simply nowhere in the text itself.” Id. at *20. Finally, the Fourth

Circuit also noted that the Supreme Court has recently stayed injunctions in which the lower courts

4
  See also Paralyzed Veterans of Am. v. U.S. Dep’t of Transp., 909 F.3d 438, 440 (D.C. Cir. 2018)
(“They contended that the rule was procedurally infirm because it was issued without notice-and-
comment procedures and it was substantively invalid because it was arbitrary and capricious.”);
Comite’ De Apoyo v. Perez, 774 F.3d 173, 189 (3d Cir. 2014) (“We next conclude that in addition
to being procedurally flawed, Section 655.10(f) is substantively arbitrary, and, thus by adopting it,
DOL violated 5 U.S.C. § 706(2)(A).”); WildEarth Guardians v. EPA, 728 F.3d 1075, 1081 (10th
Cir. 2013) (“Our review of the EPA’s order is governed by the Administrative Procedure Act, and
we accordingly will not set aside the agency’s decision unless it is procedurally defective, arbitrary
or capricious in substance, or manifestly contrary to the statute.”) (quotation marks omitted);
accord Wisconsin v. EPA, 266 F.3d 741, 745 (7th Cir. 2001) (citing Mead, 533 U.S. at 227).


                                                  4
          Case 8:19-cv-02715-PWG Document 123 Filed 09/14/20 Page 6 of 7




had found that the Rule was arbitrary and capricious, which “would have been improbable if not

impossible had the government, as the stay applicant, not made ‘a strong showing that it was likely

to succeed on the merits.’” See Defs. Supp. Mem. 5 (collecting cases); CASA, 2020 WL 4664820,

at *1 (collecting cases).

         The bottom line is that the Fourth Circuit made several rulings that are inconsistent with

the theories underlying Plaintiffs’ arbitrary-and-capricious claims. The Court should decline

Plaintiffs’ invitation to disregard those rulings as “inapposite.” For the reasons Defendants have

stated previously, 5 as reinforced by the Fourth Circuit, the Rule is neither arbitrary nor capricious.

III.     EQUAL-PROTECTION CLAIMS.
         Plaintiffs argue that the Fourth Circuit’s ruling has “no bearing” on their equal protection

claims, even though the Court of Appeals clarified the lens through which those claims should be

viewed. Compare Opp’n to Mot. to Dismiss 35 (arguing a more deferential standard “does not

apply to equal protection claims like Plaintiffs’ that concern residents who have lived in the United

States for years and have established deep connections to this country”) (alterations and quotation

marks omitted) with CASA, 2020 WL 4664820, at *19 (“[T]he judicial role in overseeing the

political branches’ exercise of the federal immigration power is circumscribed.”); CASA, 2020 WL

4664820, at *19 (“To whatever extent the federal courts are empowered to review how the

executive discharges this duty, the separation of powers demands careful deference from the

judiciary and intervention, if at all, only in truly exceptional situations. This is not one of them.”).

The Fourth Circuit’s determination of the appropriate standard of review plainly was not mere

dicta, as Plaintiffs insist.

         For the reasons Defendants have stated previously, 6 and particularly since the Fourth

Circuit has affirmed that heightened judicial deference is required in this case, Plaintiffs’ equal-

protection claims should be dismissed.


5
    See Mem. 13-22; Reply 7-15; Defs. Supp. Mem. 3-5.
6
    See Mem. 24-27; Reply 18-20; Defs. Supp. Mem. 5-6.


                                                   5
       Case 8:19-cv-02715-PWG Document 123 Filed 09/14/20 Page 7 of 7



Dated: September 14, 2020          Respectfully submitted,

                                   JEFFREY BOSSERT CLARK
                                   Acting Assistant Attorney General

                                   ALEXANDER K. HAAS
                                   Branch Director

                                   /s/ Jason C. Lynch
                                   JOSHUA M. KOLSKY
                                   KERI L. BERMAN
                                   KUNTAL V. CHOLERA
                                   JASON C. LYNCH (D.C. Bar. No. 1016319)
                                   Trial Attorneys
                                   U.S. Department of Justice
                                   Civil Division, Federal Programs Branch
                                   Washington, D.C. 20530
                                   Tel: (202) 514-1359 / Fax: (202) 616-8460
                                   Email: Jason.Lynch@usdoj.gov

                                   Attorneys for Defendants




                                      6
